Citation Nr: 1739679	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In November 2015, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   In this regard, as discussed above, this matter was remanded by the Board in November 2015 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As relevant, the Board remanded this matter in November 2015 in order to afford the Veteran a VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In addition, the examiner was directed to describe the functional effects caused by such disability, and to determine whether there was any nerve damage affecting the Veteran's hearing, and if so, whether the auditory thresholds obtained on examination are an accurate reflection of the Veteran's hearing loss disability.  In this regard, during the Veteran's June 2015 Board hearing, he testified that when he previously had a hearing test done at Costco, the physician told him that he had nerve damage and hearing aids would not help him.  Additionally, the Veteran's representative argued that the Veteran may have nerve damage that is not showing up in examination findings.

Thereafter, the Veteran underwent a VA audiological examination in November 2015.  At such time, the examiner conducted an audiometric evaluation consistent with VA regulations, and described the functional effects caused by such disability, to include the impact on the ordinary conditions of daily life.  Furthermore, the examiner noted that the Veteran was currently service-connected at the noncompensable level for bilateral hearing loss and she was requested to determine whether such level remained appropriate; however, she only offered an opinion as to whether the Veteran's bilateral hearing loss was related to his military service.  Therefore, as the VA examiner did not offer an opinion as to whether there was any nerve damage affecting the Veteran's hearing and how any such nerve damage may have impacted the auditory thresholds obtained on examination, a remand is necessary in order to obtain such opinion.  See Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who rendered the November 2015 opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the November 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner should offer an addendum opinion addressing whether there is any nerve damage affecting the Veteran's hearing and, if so, whether the auditory thresholds obtained on the November 2015 examination are an accurate reflection of the Veteran's hearing loss disability.  In offering such opinion, the examiner should consider the Veteran's June 2015 testimony that when he previously had a hearing test done at Costco, the physician told him that he had nerve damage and hearing aids would not help him, and his representative's argument that the Veteran may have nerve damage that is not showing up in examination findings.

If the examiner determines that he/she cannot provide an opinion without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained. 

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the December 2015 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




